Case 5:17-cv-02514-JGB-SHK Document 260 Filed 04/12/20 Page 1 of 7 Page ID #:5511




     Daniel H. Charest (admitted pro hac vice)
     dcharest@burnscharest.com
     TX Bar # 24057803
     Warren Burns (admitted pro hac vice)
     wburns@burnscharest.com
     TX Bar # 24053119
     E. Lawrence Vincent (admitted pro hac vice)
     lvincent@burnscharest.com
     TX Bar # 20585590
     BURNS CHAREST LLP
     900 Jackson St., Suite 500
     Dallas, Texas 75202
     Telephone: (469) 904-4550
     Facsimile: (469) 444-5002

     Counsel for Plaintiffs

     Additional Counsel on Next Page

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                                      EASTERN DIVISION
     RAUL NOVOA, JAIME CAMPOS
     FUENTES, ABDIAZIZ KARIM,                Civil Action No. 5:17-cv-02514-JGB-
     AND RAMON MANCIA, individually SHKx
     and on behalf of all others similarly
     situated,                               DECLARATION OF DANIEL H.
                          Plaintiffs,        CHAREST IN SUPPORT OF
                                             PLAINTIFFS’          REPLY        IN
     v.                                      FURTHER SUPPORT OF THEIR
                                             EX PARTE APPLICATION FOR
     THE GEO GROUP, INC.,                    A TEMPORARY RESTRAINING
                          Defendant.         ORDER REQUIRING COVID-19
                                             PREVENTION MEASURES FOR
                                             NATIONWIDE HUSP CLASS

                                                   Hearing set: April 14, 2020 at 10:00 a.m.


                                                   1
      DECLARATION OF DANIEL H. CHAREST IN                                   5:17-cv-02514-JGB
      SUPPORT OF PLAINTIFFS’ REPLY IN FURTHER
      SUPPORT OF THEIR EX PARTE APPLICATION FOR
      A TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 260 Filed 04/12/20 Page 2 of 7 Page ID #:5512




      Robert Ahdoot (CA Bar # 172098)             R. Andrew Free (admitted pro hac vice)
      rahdoot@ahdootwolfson.com                   andrew@immigrantcivilrights.com
      Tina Wolfson (CA Bar # 174806)              TN Bar # 030513
      twolfson@ahdootwolfson.com                  LAW OFFICE OF R. ANDREW
      Theodore W Maya (CA Bar # 223242)           FREE
      tmaya@ahdootwolfson.com                     P.O. Box 90568
      Alex R. Straus (CA Bar # 321366)            Nashville, TN 37209
      astraus@ahdootwolfson.com                   Telephone: (844) 321-3221
      AHDOOT & WOLFSON, PC                        Facsimile: (615) 829-8959
      10728 Lindbrook Drive
      Los Angeles, California 90024-3102
      Telephone: (310) 474-9111
      Fax: (310) 474-8585

      Korey A. Nelson (admitted pro hac vice)     Nicole Ramos (admitted pro hac vice)
      knelson@burnscharest.com                    nicole@alotrolado.org
      LA Bar # 30002                              NY Bar # 4660445
      Lydia A. Wright (admitted pro hac vice)     AL OTRO LADO
      lwright@burnscharest.com                    511 E. San Ysidro Blvd., # 333
      LA Bar # 37926                              San Ysidro, CA 92173
      C. Jacob Gower (admitted pro hac vice)      Telephone: (619) 786-4866
      jgower@burnscharest.com
      LA Bar # 34564
      BURNS CHAREST LLP
      365 Canal Street, Suite 1170
      New Orleans, LA 70130
      Telephone: (504) 799-2845
      Facsimile: (504) 881-1765

      Attorneys for Plaintiffs




                                                  2
      DECLARATION OF DANIEL H. CHAREST IN                                 5:17-cv-02514-JGB
      SUPPORT OF PLAINTIFFS’ REPLY IN FURTHER
      SUPPORT OF THEIR EX PARTE APPLICATION FOR
      A TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 260 Filed 04/12/20 Page 3 of 7 Page ID #:5513




            “I, Daniel H. Charest, declare that the following is true and correct to the best of

     my knowledge:

            1.     My name is Daniel H. Charest. I am a partner at Burns Charest, LLP,

     located at 900 Jackson Street, Suite 500, Dallas, Texas 75202.

            2.     My office represents Raul Novoa, Jaime Campos Fuentes, Abdiaziz Karim,

     Ramon Mancia, individually and on behalf of all others similarly situated.

            3.     Attached to this Declaration are true and correct copies of the following

     documents:

     Exhibit A: Declaration of Rebecca Merton on behalf of Freedom for Immigrants
                (describing calls from Class Members and their family members to FFI’s
                Hotline from inside GEO’s facilities regarding GEO’s COVID19
                Response).
     Exhibit B: Declaration of Adam Richards, M.D., Ph.D. (offering expert medical
                opinion on the sufficiency of the measures at Adelanto as described in the
                Valdez and Janecka Declarations in light of relevant CDC and other
                guidance).

     Exhibit C: A true and correct copy of the Declaration of Yoselin Reina Moran
                (Adelanto) (describing conditions of confinement at the Adelanto facility)
                filed with permission of her immigration counsel, Nicolette Glazer
     Exhibit D: A true and correct copy of the Declaration of Class Member Jairo
                Guardado Aparicio (Adelanto) (describing conditions of confinement at
                Adelanto in connection to his request for emergency release pending
                before Judge Hatter in Guardado-Aparicio v. Dep’t of Homeland Security, No.
                5:20-cv-00716-TJH-SP (C.D. Cal. Filed April 8, 2020 filed with permission
                of his immigration counsel, Nicolette Glazer).
     Exhibit E: A true and correct copy of the Supplemental Declaration of Homer
                Venters, M.D., M.P.H. (describing the inadequacy of the steps ICE clams
                                                  3
      DECLARATION OF DANIEL H. CHAREST IN                                   5:17-cv-02514-JGB
      SUPPORT OF PLAINTIFFS’ REPLY IN FURTHER
      SUPPORT OF THEIR EX PARTE APPLICATION FOR
      A TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 260 Filed 04/12/20 Page 4 of 7 Page ID #:5514




                   it has taken to prevent the spread of COVID-19 within its civil detention
                   facilities) previously filed in Freihat v. ICE, No. 5:19-cv-1546-JGB-SHKx
                   (C.D. Cal. Filed Apr. 9, 2020 filed with permission of Dr. Venters).
     Exhibit F: Declaration of Meredyth Yoon, Esq., Lead Attorney, Folkston Office –
                Southeast Immigrant Freedom Initiative, Southern Poverty Law Center
                (describing current conditions faced by Class Members at GEO’s
                Folkston facility).
     Exhibit G: Declaration of Katrina Huber, Esq., Project Coordinator – Southeast
                Immigrant Freedom Initiative, Southern Poverty Law Center (describing
                current conditions faced by Class Members at GEO’s Jena, Pine Prairie,
                and South Louisiana facilities).
     Exhibit H: Declaration of Carlos Franco-Paredes, M.D., M.P.H., (offering expert
                medical opinion as an Infectious Diseases Clinician and provider of
                medical services to Class Members detained at GEO’s Aurora facility
                regarding medical implications of the Declaration of Dawn Ceja).
     Exhibit I: A true and correct copy of the Declaration of Class Member C.J. H.-S.
                (Adelanto) (describing conditions of his confinement at the Adelanto
                facility), submitted with permission of his immigration counsel, Karyln
                Kurichety.
     Exhibit J: A true and correct copy of the Declaration of Class Member Karlena
                Dawson (Tacoma) (describing conditions of her confinement at GEO’s
                responses to COVID-19 risks at Tacoma), previously filed in Dawson v.
                Asher, No. 2:20-cv-409-JLR-MAT (W.D. Wash. Filed Apr. 3, 2020)
                submitted with permission of her counsel, Matt Adams.

     Exhibit K: A true and correct copy of the Declaration of Class Member Alfredo
                Espinona Esparza (Tacoma) (describing conditions of confinement at
                GEO’s responses to COVID-19 risks at Tacoma), previously filed in
                Dawson v. Asher, No. 2:20-cv-409-JLR-MAT (W.D. Wash. Filed Apr. 3,
                2020) submitted with permission of counsel, Matt Adams.

     Exhibit L: A true and correct copy of the Declaration of Class Member Flavio Lopez
                Gonzalez (Tacoma) (describing conditions of confinement at GEO’s
                responses to COVID-19 risks at Tacoma), previously filed in Dawson v.

                                                  4
      DECLARATION OF DANIEL H. CHAREST IN                                5:17-cv-02514-JGB
      SUPPORT OF PLAINTIFFS’ REPLY IN FURTHER
      SUPPORT OF THEIR EX PARTE APPLICATION FOR
      A TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 260 Filed 04/12/20 Page 5 of 7 Page ID #:5515




                   Asher, No. 2:20-cv-409-JLR-MAT (W.D. Wash. Filed Apr. 3, 2020)
                   submitted with permission of counsel, Matt Adams.
     Exhibit M: A true and correct copy of the Declaration of Class Member Norma Lopez
                Nuñez (Tacoma) (describing conditions of confinement at GEO’s
                responses to COVID-19 risks at Tacoma), previously filed in Dawson v.
                Asher, No. 2:20-cv-409-JLR-MAT (W.D. Wash. Filed Apr. 3, 2020)
                submitted with permission of counsel, Matt Adams.
     Exhibit N: A true and correct copy of the Declaration of Class Member Leonidas
                Plutin Hernandez (Tacoma) (describing conditions of confinement at
                GEO’s responses to COVID-19 risks at Tacoma), previously filed in
                Dawson v. Asher, No. 2:20-cv-409-JLR-MAT (W.D. Wash. Filed Apr. 3,
                2020) submitted with permission of counsel, Matt Adams.
     Exhibit O: A true and correct copy of the Declaration of Andrew W. Augustine,
                Esq. (describing his firsthand observations of conditions of confinement
                at GEO’s responses to COVID-19 risks at Tacoma), previously filed in
                Dawson v. Asher, No. 2:20-cv-409-JLR-MAT (W.D. Wash. Filed Apr. 3,
                2020) submitted with permission of counsel, Matt Adams.
     Exhibit P: Declaration of Class Member A.A.L. (Aurora) (describing firsthand
                observations of conditions of confinement at GEO’s responses to
                COVID-19 risks at Aurora), submitted with permission of counsel,
                Christina Brown, Esq.
     Exhibit Q: Declaration of Class Member B.R.M. (Aurora) (describing firsthand
                observations of conditions of confinement at GEO’s responses to
                COVID-19 risks at Aurora), submitted with permission of counsel,
                Christina Brown, Esq.
     Exhibit R: Declaration of Class Member D.H.M. (Aurora) (describing firsthand
                observations of conditions of confinement at GEO’s responses to
                COVID-19 risks at Aurora), submitted with permission of counsel,
                Christina Brown, Esq.

     Exhibit S: Declaration of Christina Brown, Esq. (describing her clients' conditions
                of confinement at GEO’s responses to COVID-19 risks at Aurora).


                                                  5
      DECLARATION OF DANIEL H. CHAREST IN                            5:17-cv-02514-JGB
      SUPPORT OF PLAINTIFFS’ REPLY IN FURTHER
      SUPPORT OF THEIR EX PARTE APPLICATION FOR
      A TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 260 Filed 04/12/20 Page 6 of 7 Page ID #:5516




     Exhibit T: Declaration of Francis L. ‘Bud’ Conlin, Chairperson, Friends of Miami-
                Dade Detainees (describing calls from Class Members and their family
                members to FOMDD from inside GEO’s Broward Transitional Center
                regarding GEO’s COVID19 Response).
     Exhibit U: A true and correct copy of the Supplemental Declaration of Lisa Knox,
                Esq. (describing her observations of conditions of confinement at GEO’s
                responses to COVID-19 risks at the Mesa Verde facility), previously filed
                in Bahena-Ortuño v. Jennings, No. 3:20-cv-02064-MMC (N.D. Cal. Filed Mar.
                31, 2020) submitted with permission of counsel, Genna Ellis Beier.
     Exhibit V: A true and correct copy of the Declaration of Lisa Knox, Esq. (describing
                her observations of conditions of confinement at GEO’s responses to
                COVID-19 risks at the Mesa Verde facility), previously filed in Bahena-
                Ortuño v. Jennings, No. 3:20-cv-02064-MMC (N.D. Cal. Mar. 31, 2020)
                submitted with permission of counsel, Genna Ellis Beier.
     Exhibit W: A true and correct copy of the Declaration of Marc Stern, M.D. (offering
                his expert medical opinion regarding the imminent risk of harm to Class
                Members at the Mesa Verde facility), previously filed in Bahena-Ortuño v.
                Jennings, No. 3:20-cv-02064-MMC (N.D. Cal. Filed Mar. 31, 2020)
                submitted with permission of counsel, Genna Ellis Beier.
     Exhibit X: A true and correct copy of the Declaration of Class Member Juan Carlos
                Minchaca Ramos (Mesa Verde) (describing conditions of confinement
                and GEO’s responses to COVID-19 risks at the Mesa Verde facility),
                previously filed in Bahena-Ortuño v. Jennings, No. 3:20-cv-02064-MMC (N.D.
                Cal.) submitted with permission of counsel, Genna Ellis Beier.

     Exhibit Y:      A true and correct copy of the Second Declaration of Class Member
                   Claude Bent (Mesa Verde) (describing conditions of confinement and
                   GEO’s responses to COVID-19 risks at the Mesa Verde facility),
                   previously filed in Bahena-Ortuño v. Jennings, No. 3:20-cv-02064-MMC (N.D.
                   Cal. Apr. 3, 2020) submitted with permission of counsel, Genna Ellis
                   Beier.
     Exhibit Z: Declaration of Kathrine Russell, Esq., Director of Removal Services at
                the Refugee and Immigrant Education and Service Center (RAICES)
                (describing current conditions of confinement for Class Members at
                GEO’s South Texas (Pearsall) facility.
                                                  6
      DECLARATION OF DANIEL H. CHAREST IN                                5:17-cv-02514-JGB
      SUPPORT OF PLAINTIFFS’ REPLY IN FURTHER
      SUPPORT OF THEIR EX PARTE APPLICATION FOR
      A TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 260 Filed 04/12/20 Page 7 of 7 Page ID #:5517




     Exhibit AA: Declaration of Tatiana Obando, Esq., Managing Attorney at the Refugee
                 and Immigrant Education and Service Center (RAICES) in Houston, TX
                 (describing current conditions of confinement for Class Members at
                 GEO’s Corley and Montgomery facilities in Conroe, Texas


     I declare under penalty of perjury that the foregoing is true and correct.



      /s/ Daniel H. Charest                           April 12, 2020
      Daniel H. Charest (admitted pro hac vice)       DATE
      dcharest@burnscharest.com
      TX Bar # 24057803
      BURNS CHAREST LLP
      900 Jackson St., Suite 500
      Dallas, Texas 75202
      Telephone: (469) 904-4550
      Facsimile: (469) 444-5002




                                                  7
      DECLARATION OF DANIEL H. CHAREST IN                                  5:17-cv-02514-JGB
      SUPPORT OF PLAINTIFFS’ REPLY IN FURTHER
      SUPPORT OF THEIR EX PARTE APPLICATION FOR
      A TEMPORARY RESTRAINING ORDER
